Citation Nr: 1500616	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-08 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for bilateral Achilles tendonitis.

3. Entitlement to service connection for bilateral leg cramps.
 
4. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge January 2012.  A transcript of the hearing has been associated with the record.  These issues were remanded for further development in April 2012.  All requested development having been completed, these claims now return before the Board.

In its prior April 2012 Board remand, the Board indicated that the record reasonably raised the issue of entitlement to service connection for tinnitus, and referred that issue for further action.  Further, there is a July 2009 claim of record for entitlement to a nonservice connected pension.  A review of the record does not show that action was undertaken as to either of these claims.  Therefore, the Board does not have jurisdiction them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The preponderance of the evidence of record is against finding that the Veteran has a back disability that is etiologically related to a disease, injury, or event in service.


2. The preponderance of the evidence of record is against finding that the Veteran has bilateral Achilles tendonitis that is etiologically related to a disease, injury, or event in service.

3. The preponderance of the evidence of record is against finding that the Veteran has bilateral leg cramps that are etiologically related to a disease, injury, or event in service.

4. The preponderance of the evidence of record is against finding that the Veteran has bilateral hearing loss that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1. A back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101 , 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2. Achilles tendonitis was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101 , 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3. Bilateral leg cramps were not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101 , 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4. Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101 , 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Both the Veteran's virtual, and physical, files have been reviewed in adjudication of this claim.   

Stegall Considerations

As noted above, the Board previously remanded this claim in April 2012 for further development, specifically for an examination regarding the Veteran's hearing loss, and to associate the Veteran's service personnel records and Social Security records with the Veteran's claims file.  The examination was conducted in May 2012, and the requested records were associated with the Veteran's claims file, and the claims on appeal were readjudicated in a November 2012 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in August 2008, January 2009, and April 2012, as well as the prior April 2012 Board remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Further, the Veteran is represented by an experienced Veterans Service Organization who submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, service treatment records, and personnel records are in the file, as well as his Social Security records.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c) (4).   In this case, the Veteran was afforded numerous VA examinations, in January 2009, September 2009, and May 2012, discussed in detail below.  Based on the foregoing, the Board finds the examination reports and subsequent addendums to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

A DRO or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c) (2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the below signed Veterans Law Judge noted the issue on appeal and explained to the Veteran the evidence needed to succeed on that appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that the Board may proceed to adjudicate the claims based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

The Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, however, there is no presumed service connection because none of these claimed disabilities were medically diagnosed within one year of discharge, as discussed in detail below.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for these disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498 .

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's service connection claims.

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Facts and Analysis

The Veteran claims all these disabilities primarily as related to an incident he alleges occurred in service, where he fell down and landed on his tailbone.  The Veteran reported that he had leg cramps prior to service, which increased in severity in service, and he reported hearing loss as related to exposure to artillery fire in service.  For the above stated reasons, the Board will deny all these claims.


Reviewing the relevant evidence of record, service treatment records show that on pre enlistment examination in April 1969, puretone thresholds on audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
10
X
10

On his report of medical history, the Veteran reported problems with leg cramps occasionally at rest, as well as recurrent back pain, without a medical diagnosis.  Examination at that time showed no specific back or leg disabilities.

An August 1969 apparent addendum to that examination noted the Veteran to have a diagnosis of pes planus, or flat feet.

A January1971 note indicated that the Veteran complained of pain in the area of his Achilles tendon.  He reported no prior Achilles trouble, but muscle problems in the lower legs.

On separation examination of May 1971, puretone thresholds on audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
0
5
LEFT
25
10
0
0
10

There was no specific finding of any back or leg disability.  There is no evidence of any complaints of, or treatment for, leg cramps in service.

There is no further medical evidence of record concerning any of these claimed disabilities until 2002.

Notes from a private rehabilitation center indicate that the Veteran sustained a significant work injury in February 2002, when he slipped on ice leaving work.  He was reported to have undergone three subsequent surgeries for continuing back pain, and well as physical therapy.

A June 2004 private functional capacity assessment  noted that the Veteran was post right hip fracture.  Based on his assessment, he was found to not be able to meet the physical demands of his prior job position.

The Veteran received a VA examination for his multiple claimed disabilities in January 2009.  At that time, the Veteran stated that when he was in boot camp he was doing a broad jump, and he fell and broke his tail bone.  He was not seen by a physician.  He stated that he had pain while he was in boot camp, and also during service.  He reported having a couple of sick days due to back pain.  After he left service he continued having pain and took over the counter medication.  He reported that lately the back pain had gotten worse.  It was also noted that he had a fracture of a lumbar vertebra in 2004, which had healed.

He reported breaking his hip in 2002, and was told at that time that he had a herniated disc and pinched nerves.  Since that time he felt he had been able to do less and less.  He has seen a neurosurgeon who told him that surgery may not be able to improve him, therefore, he was not considering it at this time.  Upon examination, the Veteran was noted to have mild fecal incontinence.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain in the lumbar area.  The pain is moderate and constant, with radiation to the right leg.  He reported severe weekly flare ups that lasted hours.  He uses a cane for ambulation.  His posture and gait were normal.  There was no evidence of abnormal spinal posture, curvature, lumbar lordosis, or gait.  There was no evidence of spasm of the lumbar spine.  Motor examination and muscle tone examination were normal.  Reflex examination was normal.  Flexion of the spine was to 90 degrees.  Extension was 0 to 30 degrees.  Left and right lateral flexion and rotation were all from 0 to 30 degrees.  There was no objective evidence of pain on active range of motion.  Examination showed tenderness of the right hip.  X-rays of the Veteran's lumbar spine showed a healed L1 compression injury, as well as degenerative spondylosis at L4-L5.

The Veteran was diagnosed with a history of spine fracture in 2004, and spondylosis, causing low back pain, and a moderate impact on activities of daily living.  The examiner opined that it was less likely as not that the Veteran's low back pain was caused by or a result of his service connected fall.  In support of that opinion, the examiner stated that there was no evidence of a fracture of the Veteran's tailbone when he was in boot camp.  The Veteran said he continued with boot camp despite the injury, which the examiner stated indicated there was not a fracture.  The examiner also noted that the Veteran has a fracture of his hip, and later his lumbar spine, post service.

As to the Veteran's Achilles' heel problems, the Veteran stated that he had tendonitis in his Achilles tendons in service, which caused his legs to swell, which had continued intermittently since service.  To relieve his swelling, he used a heating pad and Lasix.  X-rays showed normal bilateral calcanei without evidence of fracture, spurring, or other abnormalities.

The examiner stated that it was less likely as not that these Achilles tendon problems were due to service.  In support of this opinion, the examiner stated that there was no evidence of any heel swelling on examination, and the X-rays showed normal bones without evidence of degenerative joint disease.

As to the Veteran's leg cramps, he stated that, at night, if he moved in a certain way, he would start having cramps in his legs which would wake him from sleep.  Occasionally this happened during the day as well.  On examination, muscle function was noted to be normal.  There was no swelling or atrophy of the muscles of the lower extremities seen.  The examiner stated that the Veteran's leg cramps were less likely as not related to service.  In support of this opinion, the examiner stated that the Veteran himself was not sure as to when he started with leg cramps, and he was not on any medication for them, and that this affects him mostly at night.

The Veteran received a VA audio consultation in September 2010.  At that time, the Veteran reported constant bilateral tinnitus in both ears for many years.  He also reported that telephone conversations were more difficult due to a lack of clarity from apparent increased hearing loss.  The Veteran reported two years in service with an office job, and no combat experience.  He reported spending his career in a factory with constant use of hearing protective devices.  No other occupational noise was reported.  The Veteran noted that he was a hunter, and reported limited shots fired, right handed, without the use of hearing protective devices.    

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
40
LEFT
15
15
15
40
40


Audiometric testing was noted to reveal normal hearing sensitivity from 250Hz to 2000 Hz, and sloping to a mild sensorineural hearing loss from 3000 to 8000 Hz bilaterally.  Word recognition scores using recorded NU-6 1/2 word lists were 100 percent at 50 dB in each ear.

During the Veteran's testimony before the undersigned Veterans Law Judge in January 2012, he stated that he fell in service, injuring his tailbone.  He indicated that he was seen privately shortly after separation from service, and told there was very little that could be done to repair his back.  He also reported receiving treatment in boot camp for tendinitis.  The Veteran testified that he had leg cramps prior to service, but that they increased in severity during service.  The Veteran also reported that a doctor had told him that his hearing was likely worse from being exposed to artillery fire in service.

The Veteran's Social Security records show that he is in receipt of benefits related to back pain from a fracture to the vertebrae as a result of his 2004 motor vehicle accident.

The Veteran received a VA audiological examination in May 2012.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
40
LEFT
5
10
10
30
40

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss.  The Veteran's claims file was reviewed.  The Veteran was noted to have military noise exposure in service only during boot camp or on the rifle range.  The Veteran's post service work in a factory from 1985 to 2004, which required the wearing of hearing protection.  Otoscopy showed tympanic membranes were intact in both ears.  After a thorough review of the Veteran, and a thorough examination, the examiner indicated that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service.  In support of that opinion, the examiner indicated that the Veteran's hearing loss was most likely caused by and a result of his 19 years of occupational industrial noise exposure in civilian life and the beginning of presbycusis at the age of 62 years.  The examiner specifically indicated that the Veteran's service treatment records showed that he entered and exited active service with normal eardrums and normal hearing sensitivity.  There was no statistically significant permanent decrease in his bilateral hearing sensitivity during active military service.  The examiner recognized that the Veteran's separation audiogram showed temporary decreased thresholds at 600 Hz in both ears and at 6000 Hz in his right ear.  The examiner indicated that he felt these changes were temporary because the changes were in the lower frequencies in both ears, which is inconsistent with an etiology of noise exposure, and also because the changes were minimal and the Veteran's bilateral hearing sensitivity still showed clinically normal thresholds at the time of his military separation.  The examiner indicated that such a change between the Veteran's hearing loss between entrance and exit from service was most likely consistent with examiner/patient errors.  The examiner also noted that, at such a young age, such shifts are most often temporary in nature.  Finally, the examiner pointed out that the Veteran was a right handed shooter of firearms.  Therefore, any military range firearm noise should have caused a decreased threshold in his left ear and not his right ear due to the head shadow effects of firing a rifle.  Right handed rifle shooters have greater noise exposure to their left ear, which is facing the end of the barrel.  The examiner also pointed out that the Veteran's service treatment records were silent for any head injury, acoustic trauma, hearing loss, tinnitus, or ear conditions sustained during military service.  Therefore, the examiner found that any hearing loss the Veteran may have sustained in service was only temporary in nature.  Research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative.

Considering all evidence of record, the Board finds that service connection for a back disability is not warranted.  In this regard, there is simply no documented evidence of record showing any treatment for, complaints of, or diagnosis of, any back disability in service.  While the Veteran reported on his entrance examination in April 1969 that he had problems with recurrent back pain, no specific diagnosis or disability was noted at that time.  Thus, a condition was not "noted" at entry, and there is no clear and unmistakable evidence otherwise establishing a preexisting disability.  As to direct service connection, at no time was the Veteran diagnosed or treated for, or seen with complaints of, any back disability.  There is no medical evidence of record showing any back disability until 2004, over 30 years after the Veteran's separation from service, at which time the Veteran sustained a significant back injury at work when slipping on ice.  Further, the medical opinion from the Veteran's January 2009 VA examination clearly indicated that, even considering the Veteran's report of a fall in service, that his current back pain was not related to service, but to a history of a spine fracture in 2004.  With no evidence of a diagnosis of a back disability in service or for 38 years after service, and with the medical etiology evidence of record indicating that the Veteran's back disability is not related to service, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this condition.

Taking into account all evidence of record, the Board finds that service connection is not warranted for bilateral Achilles tendonitis.  The Veteran definitely complained of pain in the area of his Achilles tendon in January 1971 in service.  However, the Veteran's separation examination shows no further complaints of any Achilles pain.  There is no further indication of Achilles tendonitis until the Veteran's claim was filed.  In a January 2009 report of VA examination, the Veteran complained of pain in his Achilles tendons in service, but examination showed no specific evidence of disability.  The examiner indicated that it was less likely as not that these Achilles tendon reports of pain were related to service, as he found no disability on examination.  The only evidence of this claimed disability is the Veteran's subjective reports of pain.

The Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability. Without a pathology to which the symptom of Achilles tendon pain can be attributed, there is no basis to find an Achilles tendon disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, and with no competent evidence linking the Veteran's current reports of pain to his one service incident of tendonitis, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this disability.

Further, considering all evidence of record, the Board finds that service connection is not warranted for leg cramps.  In this regard, the Veteran noted on his entrance report of medical history that he had a history of cramps in his legs, though none were noted during his entrance examination.  As only subjective complaints were recorded, with no diagnosis or clinical findings noted, the Board concludes that a condition was not "noted" at entry, nor is there clear and unmistakable evidence establishing that a disability existed prior to service.

Furthermore, the Veteran was not treated for leg cramps at any time during service, and the record does not document complaints of leg cramps until January 2009, 38 years after his separation from service.  Further, the medical etiology opinion evidence of record indicates that the Veteran's current leg cramps are not related to service.  With no evidence of a diagnosis of, or treatment for, leg cramps in service or for 38 years after service, and with the medical etiology evidence of record indicating that the Veteran's leg cramps are not related to service, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this condition.

Finally, taking into account all relevant evidence, the Board finds that service connection is not warranted for hearing loss.  The Board does recognize the Veteran's entrance and separation examinations which do appear to show a change in hearing.  However, the Board finds the opinions contained in the Veteran's May 2012 VA examination to be highly probative.  At that time, the examiner, in great detail, explained why the Veteran's hearing loss was most likely due to his long post service history of employment in a factory, rather than his two years in service, without combat exposure, and explained why the Veteran's in service findings did not really show an increase in hearing loss in service.  With no evidence of hearing loss until many years after service, and with the medical etiology evidence of record indicating that the Veteran's current hearing loss is not related to service, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this condition.

The Board recognizes that it is the Veteran's sincere belief that he has all these disabilities related to service, as stated in his hearing testimony.  However, to the extent he reports continuity of symptomatology, the Board notes that his claimed Achilles disability and leg cramps are not shown to be attributable to a chronic disability listed under 38 C.F.R. § 3.309(a) so as to allow for consideration of that theory of entitlement.  As to the claims for hearing loss and back disability, the Board has considered his assertions, but ultimately places more weight on the thoughtful opinions of the VA examiners discussed above, who considered his reports, but also relied on other aspects of his medical history and the nature of his current claimed disabilities.  Therefore, the Board finds the medical opinions of record to be far more probative as to the question of whether the Veteran's current claimed disabilities are related to service, than the Veteran's lay statements regarding continuity of symptomatology.

Therefore, considering all evidence of record, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   As such, service connection is not warranted for these claimed disabilities.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for bilateral Achilles tendonitis is denied.

Entitlement to service connection for bilateral leg cramps is denied.
 
Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


